Citation Nr: 1048026	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  03-34 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for residuals of a cyst in 
groin area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1970.

The matter of service connection for residuals of a cyst in groin 
area came before the Board of Veterans' Appeals (Board) on appeal 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The matter of service 
connection for PTSD came before the Board on appeal from a 
November 2005 rating decision of a VA RO.  The Board remanded 
these claims in May 2009.  A review of the record shows that the 
RO has complied with all remand instructions to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in March 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
PTSD.  The Veteran contends that he suffers from PTSD as a result 
of stressful events involving mortar attacks.  Private treatment 
records from Dr. S.M.O. dated in December 2004, and from Dr. 
J.E.P. dated in September 2006 reflect that the Veteran has been 
diagnosed with PTSD due to his experience serving in the military 
during the Vietnam War.  

There does not need to be corroboration of every detail of a 
Veteran's account of a stressful incident in order to concede 
personal exposure to it.  Pentacost v. Principi, 16 Vet. App. 
124, 128 (2002).  Thus, given the private treatment records, the 
Board concludes that a VA psychiatric examination is needed by an 
examiner who will review the medical records in this case, 
provide a current diagnosis, and express an opinion as to the 
likelihood that a current psychiatric disorder is the result of 
the stressful incidents the Veteran experienced in service or is 
otherwise related to any other event, disease, or injury shown in 
active service.

The Board notes that the Veteran underwent a VA examination in 
April 2008 with regard to the genital area.  The Board finds that 
the VA examination and report is inadequate, given the failure by 
the examiner to determine the etiology of any groin disability.  
The Board finds that the Veteran should be scheduled for 
additional VA examination with regard to the residuals of a cyst 
in groin area.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination for the purpose of 
determining the nature, extent, and etiology 
of any PTSD.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner in conjunction with the examination.  
The examiner must indicate that the claims 
folder was reviewed, and report of the 
examination should include a discussion of 
the Veteran's medical history and assertions.  
All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should state whether the 
Veteran's current symptomatology is 
indicative of PTSD in accordance with the 
DSM-IV criteria, and if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the PTSD is the 
result of the claimed in-service stressors of 
being involved in mortar attacks.  If a 
psychiatric disorder other than PTSD is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.  A complete 
rationale should be provided for any opinion 
expressed.

2.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current residuals of a cyst 
in groin area.  It is imperative that the 
claims file be made available to the examiner 
for review in connection with the 
examination.  After reviewing the claims file 
and examining the Veteran, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that any current 
residuals of a cyst in groin area is related 
to service.  A clear rationale should be 
provided for all opinions rendered.  If the 
examiner cannot respond without resorting to 
speculation, he should explain why a response 
would be speculative.

3.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the claims of service connection 
for PTSD and residuals of a cyst in groin 
area.  Unless the benefits sought are 
granted, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


